DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s election without traverse of claims 10-12 in the reply filed on 11 January 2021 is acknowledged.

Claims 2-9 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 January 2021.

Claim Status
The status of the claims is as follows: 
Claims 2-9 and 13-22 are withdrawn.
Claims 1, 10-12, and 23-25 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 

Drawings
The drawings are objected to because at least Fig. 1A and 1B include blurry/illegible text.  See 37 CFR 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
It is unclear what constitutes “a group of interpersonally collected users” recited in para. 11.   
The language “incorporated by reference” is misspelled in pg. 4 of the amendment filed 26 March 2021.
Appropriate correction is required.

The amendment filed 26 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The incorporation by reference to the non-patent literature identified as Pennebaker, 2007.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is missing a period at the end.  
Appropriate correction is required.

Double Patenting
Claims 1, 10-12, and 23-25 of this application is patentably indistinct from claims 1, 2, 11-13, and 24-26 of Application No. 16/291,225. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

16501103
16291225
1
1

A method for monitoring and understanding interpersonal relationships comprising: 
monitoring interpersonal relations of a couple or group of interpersonally collected users with a plurality of smart devices by collecting data streams from the smart devices; 
monitoring interpersonal relations of a couple or group of interpersonally connected users with a plurality of smart devices by collecting data streams from the smart devices or from wearable sensor in communication with the smart devices; 

classifying and/or quantifying the interpersonal relations into classification or quantifications; and 



2
forming representations of interpersonal relationships for increasing knowledge about relationship functioning and detecting interpersonally-relevant mood states and events; and 
The method of claim 1 wherein representations of interpersonal relationships are formed for increasing knowledge about relationship functioning and detecting interpersonally-relevant mood states and events.

1 cont'd
providing feedback and/or goals to one or more users to increase awareness about relationship functioning.
providing feedback and/or goals to one or more users to increase awareness about relationship functioning.


10
11

The method of claim 1 further comprising computing signal- derived features of the data streams.


11
12
The method of claim 10 wherein the signal-derived representations are computed by knowledge-based feature design and/or data-driven clustering.
The method of claim 11 wherein the signal-derived features are computed by knowledge-based feature design and/or data-driven clustering.


12
13
The method of claim 10 wherein the signal-derived representations are used as a foundation for machine learning, data mining, and statistical algorithms that are used to determine what factors, or combination of factors, predict a variety of relationship dimensions, such as conflict, relationship quality, or positive interactions
The method of claim 11 wherein the signal-derived features are used as a foundation for machine learning, data mining, and statistical algorithms that are used to determine what factors, or combination of factors, predict a variety of relationship dimensions, such as conflict, relationship quality, or positive interactions


23
24
A system implements the method of any of claims 1-22, the system including: a plurality of mobile smart devices operated by a plurality of users.
A system comprising a plurality of mobile smart devices operated by a plurality of users wherein at least one smart device or a combination of smart devices execute steps of:

monitoring interpersonal relations of a couple or group of interpersonally connected users with a plurality of smart devices by collecting data streams from the smart devices; 

classifying and/or quantifying the interpersonal relations; and providing feedback and/or goals to one or more users to increase awareness about relationship functioning


24
25
The system of claim 23 further comprising a plurality of sensors worn by the plurality of sensors.
The system of claim 24 further comprising a plurality of sensors worn by the couple or group of interpersonally connected users.


25
26
The system of claim 23 wherein the mobile smart devices include a microprocessor and non-volatile memory on which instructions for implementing the method are stored.
The system of claim 24 wherein the mobile smart devices include a microprocessor and non-volatile memory on which instructions for implementing the method are stored.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 10-12, and 23-25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 11-13, and 24-26  of copending Application No. 16/291,225 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what a “group of interpersonally collected users” are.  Para. 11 of the originally filed specification recites the same language.  However, there is no 

Regarding claim 23, it is unclear which statutory category is being claimed.  In particular, it is unclear whether a system or a method performed by the system is claimed.  A possible amendment could include reciting “a system configured to implement the method of…”.  Dependent claims 24 and 25 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 24, it is unclear how “a plurality of sensors” are “worn by the plurality of sensors”.  In particular, one of ordinary skill in the art would understand a plurality of sensors being worn by a plurality of users, but not a plurality of sensors being worn by a plurality of sensors.  Furthermore, the disclosure is silent regarding this limitation, but does provide for “worn by the plurality of users” which is distinctly different from the claim limitation at issue.  See para. 19 of the originally filed specification.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of patent protection sought.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-12, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 11, and 12, the disclosure fails to provide sufficient written description for “forming representations of interpersonal relationships for increasing knowledge about relationship functioning and detecting interpersonally-relevant mood states and events” and “providing feedback and/or goals to one or more users to increase awareness about relationship functioning” in claim 1, “wherein the signal-derived representations are computed by knowledge-based feature design and/or data-driven clustering” in claim 11, and “wherein the signal-derived representations are used as a foundation for machine learning, data mining, and statistical algorithms that are used to determine what factors, or combination of factors, predict a variety of relationship dimensions, such as conflict, relationship quality, or positive interaction” in claim 12 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, while the disclosure discusses forms of input data used (see, for example, para. 12 of the specification), it is silent regarding how this data is analyzed to form representations of interpersonal relationships for increasing knowledge about relationship 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is of improper dependent form.  In particular, claim 23 recites a “system implements the method of any of claims 1-22”.  However, claims 2-9 and 13-22 are withdrawn.  Thus, claim 23 includes dependencies on withdrawn claims.  Dependent claims 24 and 25 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10-12, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product and method which fall under the four statutory categories (STEP 1: YES).
The instant claims recite monitoring and understanding interpersonal relationships: comprising: monitoring interpersonal relations of a couple or group of interpersonally collected users; forming representations of interpersonal relationships for increasing knowledge about 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a plurality of smart devices (claim 1), a system (claim 23), a plurality of mobile smart devices (claim 23), a plurality of sensors (claim 24), a microprocessor (claim 25), and non-volatile memory (claim 25) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1A and 1B which illustrate that the basis of the claimed invention is merely a smartphone app, with Fig. 2 illustrating the physical components as merely non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 12, 13, 19.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed monitoring, forming representations, detecting, computing, and providing feedback and/or goals are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  This is further evidenced by the absence of specificity of the components and their organization in the disclosure.  Again, see, for example, at least Fig. 1A-2 and para. 12, 13, and 19.  None of the hardware offer a meaningful limitation beyond generally linking the 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig.1 which illustrates the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30.  They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). See Berkheimer memo, section III, A, 1.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-12, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gil et al. (US 2016/0328987, hereinafter referred to as Gil).

Regarding claim 1, Gil teaches a method for monitoring and understanding interpersonal relationships comprising:
monitoring interpersonal relations of a couple or group of interpersonally collected users with a plurality of smart devices by collecting data streams from the smart devices (Gil, Fig. 3, Take input measures from the group’s measures to quantify their cognitive state 305); 
forming representations of interpersonal relationships for increasing knowledge about relationship functioning and detecting interpersonally-relevant mood states and events (Gil, Fig. 3, Evaluate predetermined functions of the input measures to estimate a group’s mood 310, M > T? 315); and 
providing feedback and/or goals to one or more users to increase awareness about relationship functioning (Gil, Fig. 3, Send warning signal to the meeting facilitator or a control system 320).

Regarding claim 10, Gil teaches the method of claim 1 further comprising computing signal-derived representations of the data streams (Gil, para. 42, “These measures can include one or more of the following: a measure of speech activity (S); a measure of focus of attention determined by gaze tracking devices and/or video cameras and a video stream analyzer in a room (A); a measure of each individual's speech/text graph using network analysis to determine a network topology of word traversals (content independent analysis); I); a measure of a group's speech/text graph using network analysis to determine a network topology of word traversals of the group (content independent analysis); G); and physiological measures of meeting participants (e.g., pupil dilation, skin conductance, etc.); H). Of course, some of the preceding measures can also involve a speech recognition system to initially convert a user's utterances into a transcript that can then be analyzed by a network analyzer.”).

Regarding claim 11, Gil teaches the method of claim 10 wherein the signal-derived representations are computed by knowledge-based feature design and/or data-driven clustering (Gil, para. 33, “designations for the input measures described above: a measure of speech activity (S); a measure of focus of attention (A); a measure of each member's speech/text graph using network analysis to determine a network topology of word traversals (content independent analysis); I); a measure of the group's speech/text graph using network analysis to determine a network topology of word traversals of the group (content independent analysis); G); and physiological measures of the members (e.g., pupil dilation, skin 1(S)+f2(A)+f3(I)+f4(G)+f5(H). In an embodiment, a subset of the input measures (e.g., a preselected subset or all that can be obtained which may be less than all that are listed) can be used, whereby an abbreviated version of the preceding formula can be used.”).

Regarding claim 12, Gil teaches the method of claim 10 wherein the signal-derived representations are used as a foundation for machine learning, data mining, and statistical algorithms that are used to determine what factors, or combination of factors, predict a variety of relationship dimensions, such as conflict, relationship quality, or positive interactions (Gil, “Network analysis and machine learning techniques provide the capability of having the individual and group interactions affect the estimation of the groups mood estimation (e.g.: f3(I) and f3(G)) and associated event triggers. For example, speech transcription being used to estimate individual moods can then through machine learning techniques, lead to an expectation for how that mood effects other individuals in the group, given levels and type of involvement indicated through speech transcription”).

Regarding claim 23, Gil teaches a system implements the method of any of claims [1 and 10-12], the system including:
a plurality of mobile smart devices operated by a plurality of users (Gil, para. 97 describes the system as including personal computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, programmable consumer electronics, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.).

Regarding claim 24, Gil teaches the system of claim 23 further comprising a plurality of sensors worn by [the plurality of users] (Gil, para. 30 and 33, “physiological measures (e.g., pupil dilation, skin conductance, etc.)”.  While pupil dilation is not necessarily detected by wearable sensors, skin conductance is as it relies on contact with the skin.).

Regarding claim 25, Gil teaches the system of claim 23 wherein the mobile smart devices include a microprocessor (Gil. 97, “microprocessor-based systems”) and non-volatile memory on which instructions for implementing the method are stored (Gil, para. 101, “Computer system/server 612 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 612, and it includes both volatile and nonvolatile media, removable and non-removable media.” para. 111, “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715